 1
 2                                                     JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
                              WESTERN DIVISION
10
11
12   NANCY DOLUKHANIAN,                 ) No. 2:19-cv-05863-FFM
13                                      )
           Plaintiff,                   ) [PROPOSED]
14                                      ) JUDGMENT OF REMAND
15                v.                    )
                                        )
16
     ANDREW SAUL,                       )
17   Commissioner of Social Security,   )
18
                                        )
           Defendant.                   )
19                                      )
20                                      )
                                        )
21
22
23
24
25
26
27
28
 1         The Court having approved the parties’ Stipulation to Voluntary Remand
 2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 4   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 5   DECREED that the above-captioned action is remanded to the Commissioner of
 6   Social Security for further proceedings consistent with the Stipulation to Remand.
 7
 8   DATED: December 30, 2019                  /s/ Frederick F. Mumm
                                                   FREDERICK F. MUMM
 9                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
